 
 
I 
111th CONGRESS 1st Session 
H. R. 3046 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2009 
Mr. Rehberg introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To recognize the heritage of hunting and provide opportunities for continued hunting on Federal public land. 
 
 
1.Short titleThis Act may be cited as the Hunting Heritage Protection Act. 
2.FindingsCongress finds that— 
(1)hunting is an important and traditional recreational activity in which 13,000,000 people in the United States 16 years of age and older participate; 
(2)hunters have been and continue to be among the foremost supporters of sound wildlife management and conservation practices in the United States; 
(3)persons who hunt and organizations relating to hunting provide direct assistance to wildlife managers and enforcement officers of the Federal Government and State and local governments; 
(4)purchases of hunting licenses, permits, and stamps and excise taxes on goods used by hunters have generated billions of dollars for wildlife conservation, research, and management; 
(5)hunting is an essential component of effective wildlife management by— 
(A)reducing conflicts between people and wildlife; 
(B)balancing wildlife populations with the natural carrying capacity of the land; and 
(C)providing incentives for the conservation of— 
(i)wildlife; and 
(ii)habitats and ecosystems on which wildlife depend; 
(6)each State has established at least 1 agency staffed by professionally trained wildlife management personnel that has legal authority to manage the wildlife in the State; and 
(7)hunting is an environmentally beneficial activity that occurs, and can be provided for, on Federal public land without adverse effects on other uses of the land. 
3.DefinitionsIn this Act: 
(1)Agency headThe term agency head means the head of any Federal agency that has authority to manage a natural resource or Federal public land. 
(2)Federal public land 
(A)In generalThe term Federal public land means any land or water that is— 
(i)publicly accessible; 
(ii)owned by the United States; and 
(iii)managed by an executive agency for purposes that include the conservation of natural resources. 
(B)ExclusionThe term Federal public land does not include any land held in trust for the benefit of an Indian tribe or member of an Indian tribe. 
(3)HuntingThe term hunting means the lawful pursuit, trapping, shooting, capture, collection, or killing of wildlife. 
4.Hunting 
(a)In generalSubject to existing rights, Federal public land shall be open to access and use for hunting except as limited by— 
(1)the agency head with jurisdiction over the Federal public land— 
(A)for reasons of national security; 
(B)for reasons of public safety; or 
(C)for any other reasons for limiting access authorized by applicable Federal law; and 
(2)any law of the State in which the Federal public land is located that is applicable to hunting. 
(b)ManagementConsistent with subsection (a), to the extent authorized under State law, and in accordance with applicable Federal law, each agency head shall manage Federal public land under the jurisdiction of the agency head in a manner that supports, promotes, and enhances access for hunting. 
(c)No net loss 
(1)In generalEach agency head shall, to the maximum extent practicable, ensure that Federal public land management decisions and actions result in no net loss of land area accessible for hunting on Federal public land. 
(2)Annual reportNot later than October 1 of each year, each agency head with authority to manage Federal public land on which hunting occurs shall submit to the Committee on Agriculture, Nutrition, and Forestry and the Committee on Energy and Natural Resources of the Senate and the Committee on Agriculture and the Committee on Natural Resources of the House of Representatives a report that describes— 
(A)
(i)any Federal public land administered by the agency head in which access for hunting was limited at any time during the year as compared to access available during the previous year; and 
(ii)the reason for the limitation; and 
(B)areas administered by the agency head that were opened to hunting to compensate for the limitations of the areas described in subparagraph (A)(i). 
(3)Closures of 5,000 or more acresThe withdrawal, change of classification, or change of management status that effectively closes or limits access to 5,000 or more acres of Federal public land for hunting shall take effect only if, before the date of withdrawal or change, the agency head that has jurisdiction over the Federal public land submits to the Committee on Agriculture, Nutrition, and Forestry and the Committee on Energy and Natural Resources of the Senate and the Committee on Agriculture and the Committee on Natural Resources of the House of Representatives written notice of the withdrawal or change. 
(d)Areas not affectedNothing in this Act compels the opening to hunting of national parks or national monuments under the jurisdiction of the Secretary of the Interior. 
(e)No priorityNothing in this Act requires a Federal agency to give preference to hunting over other uses of Federal public land or over land or water management priorities established by Federal law. 
(f)Authority of the States 
(1)SavingsNothing in this Act affects the authority, jurisdiction, or responsibility of a State to manage, control, or regulate fish and wildlife under State law on land or water in the State, including Federal public land. 
(2)Federal licensesNothing in this Act authorizes an agency head to require a license or permit to hunt, fish, or trap on land or water in a State, including on Federal public land in the State. 
(3)State right of action 
(A)In generalAny State aggrieved by the failure of an agency head or employee to comply with this Act may bring a civil action in the United States District Court for the district in which the failure occurs for a permanent injunction. 
(B)Preliminary injunctionIf the district court determines, based on the facts, that a preliminary injunction is appropriate, the district court may grant a preliminary injunction. 
(C)Court costsIf the district court issues an injunction under this paragraph or otherwise finds in favor of the State, the district court shall award to the State any reasonable costs of bringing the civil action (including an attorney’s fee). 
 
